DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 4, claim 4 requires inter alia, that an “end of the drive-member thread in the positive direction is located in the negative direction from the end of the drive-member detent part in the positive direction”. The examiner understands how one end of the drive-member thread in one direction (i.e. up) might be located in an opposite direction (i.e. down) from an end of the drive-member detent part. However, the current wording of the claim makes it unclear exactly how this structural arrangement might look. Furthermore, using a simple substitutional test in an attempt to understand the exact arrangement as claimed, where an end of the drive-member thread in one direction (i.e. upward) is located in an opposite direction (i.e. downward) from the end of the drive-member detent part in the one direction (i.e. upward), has failed to provide further insight 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et. al. (U.S. 20180171895) in view of Kwase et. al. (U.S. 20180202569).
In re claim 1, Fukui teaches a flow control valve (fig. 1; blocking valve 40; [0020]) comprising: 
a housing (fig. 2; casing 42) having a passage (fig. 1; 24) through which fuel vapor flows from a fuel tank passage to a canister passage (as shown in fig. 1);  5
a valve element (fig. 2; valve guide 60; [0026]) configured to get in contact (via. 76) with and be separated from a valve seat (upper surface of a valve seat of the valve casing 42; [0030]) of the housing; 
a drive member (stepping motor 50; [0027]) that reciprocates the valve element to get in contact with and be separated from the valve seat, 
the drive member and the valve element being connected with each other by a power transmitting shaft (output shaft 54) for 10power transmission; 
a drive-member thread (male screw 54n) provided at the power transmitting shaft; 
a valve thread (female screw 66w; [0028]) provided at the valve element (via 66 and 72 as shown in fig. 2) and engaged with the drive member thread to form a feed screw mechanism (as shown in fig. 2); 
Fukui further teaches that valve guide 66 can move in an axial direction, but is prevented from rotation by a detent or rotation stopper ([0028]). However Fukui fails to illustrate this detent or rotation stopper and is silent about further details regarding the detent or rotation stopper.
Fukui lacks
a drive-member detent part provided at the drive member; and  15
a valve detent part engaged with the drive-member detent part to form a detent mechanism restricting a rotation of the valve element in a circumferential direction, 
wherein 
when a direction (inherent) where the valve element gets in contact with the valve seat is defined as a positive direction and 
when a direction (inherent) where the valve 20element is separated from the valve seat is defined as a negative direction, 
a first value is a positive or negative value indicating a distance from an end of the drive-member detent part in the positive direction as a start point to an end of the drive-member thread in the positive direction; and 25
a second value is a positive or negative value indicating a distance from an end of the valve detent part in the negative direction as a start point to an end of the valve thread in the negative direction, and the second value is larger than the first value.
Kwase teaches an electric flow control valve (fig. 6-7) and actuator having
a drive-member detent part (fig. 7; 75) provided at the drive member (actuator 70 includes motor 72, output shaft 73, and rotation prevention mechanism 75; [0162] as shown in fig. 7); and  15
a valve detent part (71) engaged with the drive-member detent part to form a detent mechanism (75 includes 432, 715, and section 714 of rod 71, as shown in fig. 7)  restricting a rotation of the valve element in a circumferential direction (inherent with rotation prevention mechanism 75), 
wherein 
when a direction (inherent) where the valve element gets in contact with the valve seat is defined as a positive direction and 
when a direction (inherent) where the valve 20element is separated from the valve seat is defined as a negative direction, 
a first value is a positive or negative value indicating a distance from an end of the drive-member detent part in the positive direction as a start point to an end of the drive-member thread in the positive direction (see fig. 1, annotated fig. 7 of Kwase below); and 25
a second value is a positive or negative value indicating a distance from an end of the valve detent part in the negative direction as a start point 
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Fukui, to incorporate a detent or rotation prevention mechanism, as clearly suggested and taught by Kwase, since Fukui teaches using a detent or rotation stopper ([0028]) and Kwase further teaches the details of said mechanism,  in order to enhance a transmission efficiency of an output power when displacing a valve element with an actuator ([0010]).

    PNG
    media_image1.png
    510
    843
    media_image1.png
    Greyscale

Fig. 1	Annotated Fig. 7 of Kwase

In re claim 2, Fukui and Kwase teach the flow control valve according to claim 1, and Fukui further teaches wherein 30
the valve element has a bottom wall (fig. 2; 74) and a tube part (from 74 to 72t as shown in fig. 2) extending from the bottom wall toward the drive member, 
a seal member (fig. 2; seal member 76; [0030]) being disposed on the 13 / 17bottom wall to be in contact with the valve seat, 
the valve thread is provided around the inside of an inner peripheral part (bottom part of 66 having portion female screw 66w, and unthreaded region)   extending into the tube 5part (as shown in fig. 2), and 
the inner peripheral part of the tube part has an escape space (unthreaded portion towards the bottom of 66w) located between the end portion and the valve thread, 
the escape space housing the power transmitting shaft (outer surface of bottom part of 66, inside of valve spring 77) not to be engaged with the drive-member thread (as shown in fig. 2).
Fukui does not explicitly show, or detail the exact location of the detent. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the detent or rotation prevention mechanism to a suitable location, since it has been held that (arranging or) rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

In re claim 5, Fukui and Kwase teach a flow control valve and Fukui further teaches a fuel vapor treating device (fig. 1-2) comprising: 
the flow control valve (40) according to claim 1 (see claim 1 above); 
a fuel tank (fig. 1; 15; [0019]) connected with the fuel tank passage (24; as shown between 40 and 15); and 
a canister (22; [0020]) connected with the canister passage (24; as shown between 40 and 22) to absorb fuel vapor generated in the fuel tank.

Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et. al. (U.S. 20180171895) in view of Kwase et. al. (U.S. 20180202569) and in further view of Krimmer et. al. (U.S. 5809978).
In re claim 3, Fukui and Kwase teach the flow control valve according to claim 1, but fail to teach wherein 10
one of the drive-member detent part and the valve detent part is a detent projection that protrudes outward in a radial direction orthogonal to a reciprocating movement direction of the valve element, and 
the other of the drive-member detent part and the valve detent part is a detent recess that is recessed inward in the radial direction and engaged with 15the detent projection.
Krimmer teaches an analogous device, having an analogous valve with an analogous detent (fig. 2-3; four detent sections 74; [Col. 5, ln 25-58]) further comprising
one of the drive-member detent part and the valve detent part (20) is a detent projection (detent surfaces 63) that protrudes outward in a radial direction orthogonal to a reciprocating movement direction of the valve element (as shown in fig. 2-3), and 
the other of the drive-member detent part (72) and the valve detent part is a detent recess (38) that is recessed inward in the radial direction and engaged with 15the detent projection.
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Fukui, to incorporate a detent, as clearly suggested and taught by Krimmer, since Fukui teaches using a detent, and Krimmer 
In re claim 6, Fukui and Kwase teach a flow control valve as explained above in the rejection of claim 1.
However, Fukui lacks
wherein 10a first distance between an end of the drive-member detent part and an end of the drive-member thread in an axial direction is smaller than a second distance between an end of the valve detent part and an end of the valve thread in the axial direction.
Krimmer teaches an analogous device, having an analogous valve with an analogous detent (fig. 2-3; four detent sections 74; [Col. 5, ln 25-58]) further comprising
wherein 10a first distance between an end of the drive-member detent part (72) and an end of the drive-member thread (89) in an axial direction is smaller than a second distance between an end of the valve detent part (20) and an end of the valve thread (83) in the axial direction (as shown in fig. 2).
Motivation to combine is given in claim 3 above.
In re claim 7, Fukui and Kwase teach a flow control valve as explained above in the rejection of claim 1.
However, Fukui lacks wherein 30
an end of the drive-member detent part is closer to the valve element than an end of the drive-member thread is, and 15 / 17
an end of the valve detent part adjacent to the drive member and an end of the valve thread adjacent to the drive member are located at a same position in a moving direction of the valve element.
Krimmer teaches an analogous device, having an analogous valve with an analogous detent (fig. 2-3; four detent sections 74; [Col. 5, ln 25-58]) further comprising
an end of the drive-member detent part (fig. 2; 72; note 72 extends roughly up to 65, as indicated via. [Col. 5, ln 12-24]) is closer to the valve element (99) than an end of the drive-member thread (89) is, and 15 / 17
an end of the valve detent part (20)  adjacent to the drive member and an end of the valve thread (83) adjacent to the drive member are located at a same position (i.e. below 99) in a moving direction  of the valve element (99 moves vertically along axis 67, as shown in fig. 2).
Motivation to combine is given in claim 3 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN D BAILEY/Examiner, Art Unit 3747                  

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747